DETAILED ACTION

This office action is a response to the application filed on 03/25/2020. Present application is a continuation of application 15/694,143 filed on 9/1/2017, which claims priority from the provisional application 62/437,966 filed on 12/22/2016. Claims 1-20 are pending. 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10674485. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by claims of the Patent.
Regarding claims 1-20, the Patent discloses as set forth below:

Claims of the instant application (16/829,732)
Claims of the Patent (10674485)
Claim 1:
A method for wireless communication at a user equipment (UE), comprising:
receiving a master information block (MIB), wherein the MIB comprises an indication of an availability of a common control resource set in one or more control resource sets in a system bandwidth, the common control resource set 
identifying a location of the common control resource set in the system bandwidth based at least in part on the indication in the received MIB;
monitoring, based at least in part on the availability of the common control resource set, a first set of decoding candidates of a first search space associated with the common control resource set to detect common control information, wherein the common control information is associated with one or more system information block messages broadcast by a base station;
monitoring, based at least part on a cell radio network temporary identifier (C-RNTI) assigned to the UE by the base station, a second set of decoding candidates of a second search space associated with the common control resource set to detect UE-specific control information; and
communicating with the base station based at least in part on the common control information, the UE-specific control information, or both.

A method for wireless communication performed by a user equipment (UE), comprising:
receiving a master information block (MIB), wherein the MIB comprises an indication of an availability of a common control resource set in one or more control resource sets in a system bandwidth, the common control resource set 
identifying a location of the common control resource set in the system bandwidth based at least in part on the indication in the received MIB;
monitoring, based at least in part on the availability of the common control resource set, a first set of decoding candidates of a first search space associated with the common control resource set to detect common control information, wherein the common control information is associated with one or more system information block messages broadcast by a base station;
monitoring, based at least in part on the availability of the common control resource set, a second set of decoding candidates of a second search space associated with the common control resource set to detect UE-specific control information based at least part on a cell radio network temporary identifier (C-RNTI) assigned to the UE by the base station; and
communicating with the base station based at least in part on the common control information, the UE-specific control information, or both.

The method of claim 1, further comprising:


The method of claim 1, further comprising:


The method of claim 1, further comprising:
receiving a message that configures a plurality of component carriers in a carrier aggregation configuration, wherein the system bandwidth comprises a bandwidth of a first component carrier of the carrier aggregation configuration.
Claim 3:
The method of claim 1, further comprising:
receiving a message that configures a plurality of component carriers in a carrier aggregation configuration, wherein the system bandwidth comprises a bandwidth of a first component carrier of the carrier aggregation configuration.
Claim 4:
The method of claim 3, wherein:
the system bandwidth further comprises a second component carrier of the carrier aggregation configuration;
the MIB is received on the second component carrier; and
the location of the common control resource set is identified in the first component carrier of the carrier aggregation configuration.
Claim 4:
The method of claim 3, wherein:
the system bandwidth further comprises a second component carrier of the carrier aggregation configuration;
the MIB is received on the second component carrier; and
the location of the common control resource set is identified in the first component carrier of the carrier aggregation configuration.
Claim 5:
The method of claim 3, wherein the MIB is received on the first component carrier and indicates that none of the one or more common control resource sets is present in the first component carrier.
Claim 5:
The method of claim 3, wherein the MIB is received on the first component carrier and indicates that none of the one or more common control resource sets is present in the first component carrier.

The method of claim 1, wherein the common control resource set comprises at least one of system information, paging information, a random access response message, group power control, addressing to a plurality of UEs, or any combination thereof.
Claim 6:
The method of claim 1, wherein the common control resource set comprises at least one of system information, paging information, a random access response message, group power control, addressing to a plurality of UEs, or any combination thereof.
Claim 7:
The method of claim 1, wherein the first set of decoding candidates and the second set of decoding candidates comprise a same set of decoding candidates.
Claim 7:
The method of claim 1, wherein the first set of decoding candidates and the second set of decoding candidates comprise a same set of decoding candidates.
Claim 8:
The method of claim 1, wherein resources of the first set of decoding candidates overlap at least partially with resources of the second set of decoding candidates.
Claim 8:
The method of claim 1, wherein resources of the first set of decoding candidates overlap at least partially with resources of the second set of decoding candidates.
Claim 9:
A method for wireless communication at a base station, comprising:
transmitting a master information block (MIB), wherein the MIB comprises an indication of an availability of a common control resource set in one or more control resource sets in a system bandwidth, the common control resource set configured for transmission of control information broadcast to a plurality of user equipments (UEs);

mapping, based at least part on a cell radio network temporary identifier (C-RNTI) assigned to a UE by the base station, UE-specific control information to a second set of decoding candidates of a second search space associated with the common control resource set; and
communicating with the UE based at least in part on the common control information, the UE-specific control information, or both.

 A method for wireless communication performed by a base station, comprising:
transmitting a master information block (MIB), wherein the MIB comprises an indication of an availability of a common control resource set in one or more control resource sets in a system bandwidth, the common control resource set configured for transmission of control information broadcast to a plurality of user equipments (UEs);

mapping, based at least in part on the availability of the common control resource set, user equipment (UE)-specific control information to a second set of decoding candidates of a second search space associated with the common control resource set, wherein the UE-specific control information is based at least part on a cell radio network temporary identifier (C-RNTI) assigned to a UE by the base station; and
communicating with the UE based at least in part on the common control information, the UE-specific control information, or both.

The method of claim 9, further comprising:
transmitting a reference signal in a modulation symbol of the common control resource set, wherein the common control resource set comprises a broadcast channel punctured by the reference signal.
Claim 10:
The method of claim 9, further comprising:
transmitting a reference signal in a modulation symbol of the common control resource set, wherein the common control resource set comprises a broadcast channel punctured by the reference signal.
Claim 11:

transmitting a message that configures a plurality of component carriers in a carrier aggregation configuration, wherein the system bandwidth comprises a bandwidth of a first component carrier of the carrier aggregation configuration.


transmitting a message that configures a plurality of component carriers in a carrier aggregation configuration, wherein the system bandwidth comprises a bandwidth of a first component carrier of the carrier aggregation configuration.

The method of claim 9, wherein the common control resource set comprises at least one of system information, paging information, a random access response message, group power control, addressing to a plurality of UEs, or any combination thereof.
Claim 12:
The method of claim 9, wherein the common control resource set comprises at least one of system information, paging information, a random access response message, group power control, addressing to a plurality of UEs, or any combination thereof.
Claim 13:
The method of claim 9, wherein the first set of decoding candidates and the second set of decoding candidates comprise a same set of decoding candidates.
Claim 13:
 The method of claim 9, wherein the first set of decoding candidates and the second set of decoding candidates comprise a same set of decoding candidates.
Claim 14:
The method of claim 9, wherein resources of the first set of decoding candidates overlap at least partially with resources of the second set of decoding candidates.
Claim 14:
The method of claim 9, wherein resources of the first set of decoding candidates overlap at least partially with resources of the second set of decoding candidates.
Claim 15:
A mobile device for wireless communication, comprising:
a processor;
memory coupled with the processor; and

receive a master information block (MIB), wherein the MIB comprises an indication of an availability of a common control resource set in one or more control resource sets in a system bandwidth, the common control resource set configured for transmission of control information broadcast to a plurality of user equipments (UEs);
identify a location of the common control resource set in the system bandwidth based at least in part on the indication in the received MIB;
monitor, based at least in part on the availability of the common control resource set, a first set of decoding candidates of a first search space associated with the common control resource set to detect common control information, wherein the common control information is associated with one or more system information block messages broadcast by a base station;
monitor, based at least part on a cell radio network temporary identifier (C-RNTI) assigned to the mobile device by the base station, a second set of decoding candidates of a second search space associated with the common control resource set to detect UE-specific control information; and


A mobile device for wireless communication, comprising:
a processor;
memory coupled with the processor; and

receive a master information block (MIB), wherein the MIB comprises an indication of an availability of a common control resource set in one or more control resource sets in a system bandwidth, the common control resource set configured for transmission of control information broadcast to a plurality of user equipments (UEs);
identify a location of the common control resource set in the system bandwidth based at least in part on the indication in the received MIB;
monitor, based at least in part on the availability of the common control resource set, a first set of decoding candidates of a first search space associated with the common control resource set to detect common control information, wherein the common control information is associated with one or more system information block messages broadcast by a base station;
monitor, based at least in part on the availability of the common control resource set, a second set of decoding candidates of a second search space associated with the common control resource set to detect UE-specific control information based at least part on a cell radio network temporary 
communicate with the base station based at least in part on the common control information, the UE-specific control information, or both.

The mobile device of claim 15, wherein the instructions are executable by the processor to cause the mobile device to:
receive a reference signal in a modulation symbol of the common control resource set, wherein the common control resource set comprises a broadcast channel punctured by the reference signal.
Claim 16:
The mobile device of claim 15, wherein the instructions are executable by the processor to cause the mobile device to:
receive a reference signal in a modulation symbol of the common control resource set, wherein the common control resource set comprises a broadcast channel punctured by the reference signal.
Claim 17:
The mobile device of claim 15, wherein the instructions are further by the processor to cause the mobile device to:
receive a message that configures a plurality of component carriers in a carrier aggregation configuration, wherein the system bandwidth comprises a bandwidth of a first component carrier of the carrier aggregation configuration.
Claim 17:
The mobile device of claim 15, wherein the instructions are further by the processor to cause the mobile device to:
receive a message that configures a plurality of component carriers in a carrier aggregation configuration, wherein the system bandwidth comprises a bandwidth of a first component carrier of the carrier aggregation configuration.
Claim 18:
The mobile device of claim 15, wherein the common control resource set comprises at least one of system information, paging information, a random access response message, group power 

The mobile device of claim 15, wherein the common control resource set comprises at least one of system information, paging information, a random access response message, group power 

The mobile device of claim 15, wherein the first set of decoding candidates and the second set of decoding candidates comprise a same set of decoding candidates.
Claim 19:
The mobile device of claim 15, wherein the first set of decoding candidates and the second set of decoding candidates comprise a same set of decoding candidates.
Claim 20:
The mobile device of claim 15, wherein resources of the first set of decoding candidates overlap at least partially with resources of the second set of decoding candidates.
Claim 20:
The mobile device of claim 15, wherein resources of the first set of decoding candidates overlap at least partially with resources of the second set of decoding candidates.


Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because the conflicting claims include similar features of receiving a master information block (MIB) comprising an indication of an availability of a common control resource set in a system bandwidth for transmission of control information broadcast to a plurality of UEs; identifying a location of the resource set in the system bandwidth; monitoring a first set of decoding candidates of a first search space associated with the common control resource set; monitoring a second set of decoding candidates of a second search space based on a cell radio network temporary identifier (C-RNTI) to detect UE specific control information, and communicating with the base station based on the common control information, or the UE specific control information. 
Thus, all the elements of the instant application claim 1 are found in the Patent claim 1. Since, application claim 1 is anticipated by claim 1 of the Patent, it is not patentably distinct from claim 1 of the Patent. 
Independent claims 9 and 15 are related to a method for base station, and a mobile device, respectively. These claims are also anticipated by claims 9 and 15 of the Patent for the same reasons 
Dependent claims 2-8, 10-14 and 16-20 are anticipated by claims 2-8, 10-14 and 16-20 of the Patent (see table above); and therefore they are not patentably distinct from claims 2-8, 10-14 and 16-20 of the Patent. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Charbit (US 2014/0126494) in view of Lin et al. (US 2018/0049169, hereinafter Lin).

Regarding claim 1, Charbit discloses a method for wireless communication at a user equipment (UE), comprising: receiving a master information block (MIB), wherein the MIB comprises an indication of an availability of a common control resource set in one or more control resource sets in a system bandwidth, the common control resource set configured for transmission of control information broadcast to a plurality of UEs [A flexible PRB subset BCH configuration in system bandwidth may be configured (Charbit paragraphs 0044-0045); MIB of common control signaling may be scheduled and transmitted by eNB. MIB may be carried on PBCH (broadcast channel) (Charbit paragraph 0046)];
Identifying a location of the common control resource set in the system bandwidth based at least in part on the indication in the received MIB [UE may detect MIB in each subset of PRBs in the system 
Monitoring, based at least in part on the availability of the common control resource set, a first set of decoding candidates of a first search space associated with the common control resource set to detect common control information, wherein the common control information is associated with one or more system information block messages broadcast by a base station [Charbit discloses that CSS (common search space, or first search space) could be monitored by the UE, which is related to the PRB subset in which the MIB is contained (Charbit paragraph 0050)]; and
Communicating with the base station based at least in part on the common control information, the UE-specific control information, or both [The eNB may schedule common control signaling transmission in the PRB subset and the UE may obtain the signaling, indicating communicating with the base station based on the common control information (Charbit paragraph 0060, also see Figure 4, steps 450, 460, 470)].
Charbit does not expressly disclose the features of monitoring based at least in part on the availability of the common control resource set, a first set of decoding candidates of a first search space associated with the common control resource set to detect common control information; and monitoring, based at least part on a cell radio network temporary identifier (C-RNTI) assigned to the UE by the base station, a second set of decoding candidates of a second search space associated with the common control resource set to detect UE-specific control information.
However, in the same or similar field of invention, Lin disclose that the UE may monitor common search space at each of the aggregation levels 4 and 8 (i.e. first set of decoding candidates for a first search space) on a cell to decode the control channel (see Lin paragraph 0459). The UE may monitor UE-specific search space at each of the aggregation levels 1, 2, 4, 8 (i.e. a second set of decoding candidates of a second search space). The UE may monitor PDCCH configured with CRC scrambled by C-RNTI in the UE specific search space of the cell (see Lin paragraph 0459).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Charbit to have the features of monitoring based at least in part on the availability of the common control resource set, a first set of decoding candidates of a first search 

Regarding claim 2, Charbit and Lin disclose the method of claim 1. Charbit and Lin further disclose regarding receiving a reference signal in a modulation symbol of the common control resource set, wherein the common control resource set comprises a broadcast channel punctured by the reference signal [Lin discloses the modulation mappings for physical broadcast channel, where cell specific reference signals may be mapped for certain antenna ports (Lin paragraphs 0149-0151)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3, Charbit and Lin disclose the method of claim 1. Charbit and Lin further disclose regarding receiving a message that configures a plurality of component carriers in a carrier aggregation configuration, wherein the system bandwidth comprises a bandwidth of a first component carrier of the carrier aggregation configuration [Charbit discloses that in carrier aggregation, multiple component carriers are combined as a primary and a secondary component carrier (see Charbit paragraphs 0004-0007 and claim 2). Lin discloses that the UE may monitor PDCCH candidates where search spaces are associated with different aggregation levels in the cell, as configured by higher layer signaling (Lin paragraph 0459)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 6, Charbit and Lin disclose the method of claim 1. Charbit and Lin further disclose wherein the common control resource set comprises at least one of system information, paging information, a random access response message, group power control, addressing to a plurality of UEs, or any combination thereof [Charbit discloses that system information block of common control signaling could be provide in a PRB subset and SIB may be carried in the PDSCH. The PDSCH may carry 

Regarding claim 7, Charbit and Lin disclose the method of claim 1. Charbit and Lin further disclose wherein the first set of decoding candidates and the second set of decoding candidates comprise a same set of decoding candidates [Lin discloses that the UE may monitor common search space at each of the aggregation levels 4 and 8 (i.e. first set of decoding candidates for a first search space) on a cell to decode the control channel. The UE may monitor UE-specific search space at each of the aggregation levels 1, 2, 4, 8 (i.e. a second set of decoding candidates of a second search space) (see Lin paragraph 0459). Thus, the first and second set of decoding candidate comprise a same set (i.e. levels 4 and 8)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 8, Charbit and Lin disclose the method of claim 1. Charbit and Lin further disclose wherein resources of the first set of decoding candidates overlap at least partially with resources of the second set of decoding candidates [Lin discloses regarding monitoring common search space at each of the aggregation levels 4 and 8, and monitoring UE-specific search space at each of the aggregation levels 1, 2, 4, 8. Further, the common and PDCCH UE-specific search spaces on the cell may overlap (see Lin paragraph 0459)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 9, Charbit discloses a method for wireless communication at a base station, comprising: transmitting a master information block (MIB), wherein the MIB comprises an indication of an availability of a common control resource set in one or more control resource sets in a system bandwidth, the common control resource set configured for transmission of control information broadcast to a plurality of user equipments (UEs) [A flexible PRB subset BCH configuration in system bandwidth may be configured (Charbit paragraphs 0044-0045); MIB of common control signaling may be scheduled and transmitted by eNB. MIB may be carried on PBCH (broadcast channel) (Charbit paragraph 0046)];

Communicating with the UE based at least in part on the common control information, the UE-specific control information, or both [The eNB may schedule common control signaling transmission in the PRB subset and the UE may obtain the signaling, indicating communicating with the base station based on the common control information (Charbit paragraph 0060, also see Figure 4, steps 450, 460, 470)].
Charbit does not expressly disclose the features of mapping, based at least in part on the availability of the common control resource set, common control information to a first set of decoding candidates of a first search space associated with the common control resource set; and mapping, based at least part on a cell radio network temporary identifier (C-RNTI) assigned to a UE by the base station, UE-specific control information to a second set of decoding candidates of a second search space associated with the common control resource set.
However, in the same or similar field of invention, Lin disclose that the UE may monitor common search space at each of the aggregation levels 4 and 8 (i.e. first set of decoding candidates for a first search space) on a cell to decode the control channel (see Lin paragraph 0459). The UE may monitor UE-specific search space at each of the aggregation levels 1, 2, 4, 8 (i.e. a second set of decoding candidates of a second search space). The UE may monitor PDCCH configured with CRC scrambled by C-RNTI in the UE specific search space of the cell (see Lin paragraph 0459).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Charbit to have the features of mapping, based at least in part on the availability of the common control resource set, common control information to a first set of decoding candidates of a first search space associated with the common control resource set; and mapping, based at least part on a cell radio network temporary identifier (C-RNTI) assigned to a UE by the base station, UE-specific control information to a second set of decoding candidates of a second search space 

Regarding claim 10, Charbit and Lin disclose the method of claim 9. Charbit and Lin further disclose regarding transmitting a reference signal in a modulation symbol of the common control resource set, wherein the common control resource set comprises a broadcast channel punctured by the reference signal [Lin discloses the modulation mappings for physical broadcast channel, where cell specific reference signals may be mapped for certain antenna ports (Lin paragraphs 0149-0151)]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 11, Charbit and Lin disclose the method of claim 9. Charbit and Lin further disclose regarding transmitting a message that configures a plurality of component carriers in a carrier aggregation configuration, wherein the system bandwidth comprises a bandwidth of a first component carrier of the carrier aggregation configuration [Charbit discloses that in carrier aggregation, multiple component carriers are combined as a primary and a secondary component carrier (see Charbit paragraphs 0004-0007 and claim 2). Lin discloses that the UE may monitor PDCCH candidates where search spaces are associated with different aggregation levels in the cell, as configured by higher layer signaling (Lin paragraph 0459)]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 12, Charbit and Lin disclose the method of claim 9. Charbit and Lin further disclose wherein the common control resource set comprises at least one of system information, paging information, a random access response message, group power control, addressing to a plurality of UEs, or any combination thereof [Charbit discloses that system information block of common control signaling could be provide in a PRB subset and SIB may be carried in the PDSCH. The PDSCH may carry additional information such as paging message, RACH response, transmit power control, etc. (Charbit paragraphs 0047-0048)]. In addition, the same motivation is used as the rejection of claim 9. 

claim 13, Charbit and Lin disclose the method of claim 9. Charbit and Lin further disclose wherein the first set of decoding candidates and the second set of decoding candidates comprise a same set of decoding candidates [Lin discloses that the UE may monitor common search space at each of the aggregation levels 4 and 8 (i.e. first set of decoding candidates for a first search space) on a cell to decode the control channel. The UE may monitor UE-specific search space at each of the aggregation levels 1, 2, 4, 8 (i.e. a second set of decoding candidates of a second search space) (see Lin paragraph 0459). Thus, the first and second set of decoding candidate comprise a same set (i.e. levels 4 and 8)]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 14, Charbit and Lin disclose the method of claim 9. Charbit and Lin further disclose wherein resources of the first set of decoding candidates overlap at least partially with resources of the second set of decoding candidates [Lin discloses regarding monitoring common search space at each of the aggregation levels 4 and 8, and monitoring UE-specific search space at each of the aggregation levels 1, 2, 4, 8. Further, the common and PDCCH UE-specific search spaces on the cell may overlap (see Lin paragraph 0459)]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 15, Charbit discloses a mobile device for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the mobile device to: receive a master information block (MIB), wherein the MIB comprises an indication of an availability of a common control resource set in one or more control resource sets in a system bandwidth, the common control resource set configured for transmission of control information broadcast to a plurality of user equipments (UEs) [A flexible PRB subset BCH configuration in system bandwidth may be configured (Charbit paragraphs 0044-0045); MIB of common control signaling may be scheduled and transmitted by eNB. MIB may be carried on PBCH (broadcast channel) (Charbit paragraph 0046). Charbit Figure 5 discloses a UE (apparatus 20) which includes a processor, memory and one or more interfaces (Charbit Figure 5, paragraphs 0083, 0085-0093)];

Monitor, based at least in part on the availability of the common control resource set, a first set of decoding candidates of a first search space associated with the common control resource set to detect common control information, wherein the common control information is associated with one or more system information block messages broadcast by a base station [Charbit discloses that CSS (common search space, or first search space) could be monitored by the UE, which is related to the PRB subset in which the MIB is contained (Charbit paragraph 0050)]; and
Communicate with the base station based at least in part on the common control information, the UE-specific control information, or both [The eNB may schedule common control signaling transmission in the PRB subset and the UE may obtain the signaling, indicating communicating with the base station based on the common control information (Charbit paragraph 0060, also see Figure 4, steps 450, 460, 470)].
Charbit does not expressly disclose the features of monitoring based at least in part on the availability of the common control resource set, a first set of decoding candidates of a first search space associated with the common control resource set to detect common control information; and monitoring, based at least part on a cell radio network temporary identifier (C-RNTI) assigned to the UE by the base station, a second set of decoding candidates of a second search space associated with the common control resource set to detect UE-specific control information.
However, in the same or similar field of invention, Lin disclose that the UE may monitor common search space at each of the aggregation levels 4 and 8 (i.e. first set of decoding candidates for a first search space) on a cell to decode the control channel (see Lin paragraph 0459). The UE may monitor UE-specific search space at each of the aggregation levels 1, 2, 4, 8 (i.e. a second set of decoding candidates of a second search space). The UE may monitor PDCCH configured with CRC scrambled by C-RNTI in the UE specific search space of the cell (see Lin paragraph 0459).


Regarding claim 16, Charbit and Lin disclose the mobile device of claim 15. Charbit and Lin further disclose wherein the instructions are executable by the processor to cause the mobile device to: receive a reference signal in a modulation symbol of the common control resource set, wherein the common control resource set comprises a broadcast channel punctured by the reference signal [Lin discloses the modulation mappings for physical broadcast channel, where cell specific reference signals may be mapped for certain antenna ports (Lin paragraphs 0149-0151)]. In addition, the same motivation is used as the rejection of claim 15. 

Regarding claim 17, Charbit and Lin disclose the mobile device of claim 15. Charbit and Lin further disclose wherein the instructions are further by the processor to cause the mobile device to: receive a message that configures a plurality of component carriers in a carrier aggregation configuration, wherein the system bandwidth comprises a bandwidth of a first component carrier of the carrier aggregation configuration [Charbit discloses that in carrier aggregation, multiple component carriers are combined as a primary and a secondary component carrier (see Charbit paragraphs 0004-0007 and claim 2). Lin discloses that the UE may monitor PDCCH candidates where search spaces are associated with different aggregation levels in the cell, as configured by higher layer signaling (Lin paragraph 0459)]. In addition, the same motivation is used as the rejection of claim 15.

claim 18, Charbit and Lin disclose the mobile device of claim 15. Charbit and Lin further disclose wherein the common control resource set comprises at least one of system information, paging information, a random access response message, group power control, addressing to a plurality of UEs, or any combination thereof [Charbit discloses that system information block of common control signaling could be provide in a PRB subset and SIB may be carried in the PDSCH. The PDSCH may carry additional information such as paging message, RACH response, transmit power control, etc. (Charbit paragraphs 0047-0048)]. In addition, the same motivation is used as the rejection of claim 15. 

Regarding claim 19, Charbit and Lin disclose the mobile device of claim 15. Charbit and Lin further disclose wherein the first set of decoding candidates and the second set of decoding candidates comprise a same set of decoding candidates [Lin discloses that the UE may monitor common search space at each of the aggregation levels 4 and 8 (i.e. first set of decoding candidates for a first search space) on a cell to decode the control channel. The UE may monitor UE-specific search space at each of the aggregation levels 1, 2, 4, 8 (i.e. a second set of decoding candidates of a second search space) (see Lin paragraph 0459). Thus, the first and second set of decoding candidate comprise a same set (i.e. levels 4 and 8)]. In addition, the same motivation is used as the rejection of claim 15. 

Regarding claim 20, Charbit and Lin disclose the mobile device of claim 15. Charbit and Lin further disclose wherein resources of the first set of decoding candidates overlap at least partially with resources of the second set of decoding candidates [Lin discloses regarding monitoring common search space at each of the aggregation levels 4 and 8, and monitoring UE-specific search space at each of the aggregation levels 1, 2, 4, 8. Further, the common and PDCCH UE-specific search spaces on the cell may overlap (see Lin paragraph 0459)]. In addition, the same motivation is used as the rejection of claim 15. 


Allowable Subject Matter

Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the system bandwidth further comprises a second component carrier of the carrier aggregation configuration; the MIB is received on the second component carrier; and the location of the common control resource set is identified in the first component carrier of the carrier aggregation configuration; in combination with all other limitations in the base claim and any intervening claims. 
Claim 5 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the MIB is received on the first component carrier and indicates that none of the one or more common control resource sets is present in the first component carrier; in combination with all other limitations in the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414